                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    EARL AL KALASHNIKOV,                                 MEMORANDUM DECISION
                                                             AND ORDER
                 Plaintiff,

    v.                                                  Case No. 2:19-cv-00411-CW-PMW

    GARY R. HERBERT, in his capacity as                   District Judge Clark Waddoups
    governor of the State of Utah; and HARRIS
    H. SIMMONS, for Shelter the Homeless, Inc.,       Chief Magistrate Judge Paul M. Warner

                 Defendants.


         District Judge Clark Waddoups referred this case to Chief Magistrate Judge Paul M.

Warner pursuant to 28 U.S.C. § 636(b)(1)(B). 1 Before the court is Plaintiff Earl Al Kalashnikov’s

(“Plaintiff”) motion for disqualification. 2 The motion seeks to disqualify the undersigned and

District Judge Clark Waddoups pursuant to 28 U.S.C. § 455. The court treats the motion as two

separate motions for disqualification, each regarding the respective judges. Accordingly, the

undersigned, Chief Magistrate Judge, evaluates disqualification only as to himself, and the

motion to disqualify District Judge Clark Waddoups will be addressed in a separate decision and

order.




1
    See ECF No. 7.
2
    See ECF No. 16.
         At the outset, the court recognizes that Plaintiff is proceeding pro se in this case.

Consequently, the court will construe Plaintiff’s pleadings liberally. See, e.g., Ledbetter v. City of

Topeka, 318 F.3d 1183, 1187 (10th Cir. 2003).

                                          BACKGROUND

         Plaintiff commenced this action on June 14, 2019, and was permitted to proceed in forma

pauperis under 28 U.S.C. § 1915 (“IFP Statute”). 3 When a case is proceeding under the IFP

Statute, the officers of the court are required to issue and serve all process and perform all duties

related to service of process. See 28 U.S.C. § 1915(d). At the same time, the IFP Statute allows

the court to screen the complaint in such a case to determine whether it should be served upon

the named defendants or dismissed. See 28 U.S.C. § 1915(e)(2)(B).

         Plaintiff filed a motion for service of process on August 20, 2019, 4 which the court

denied for the reasons stated in the October 10, 2019 order. 5 In the order, the court explained that

service of process was premature because the court had not yet screened the complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B). The court further explained that only after the complaint is

screened is the court able to determine whether to effect service of process on defendants.

         On October 17, 2019, Plaintiff filed the instant motion to disqualify the undersigned. 6

Plaintiff argues that the court’s decision to delay serving defendants was a stalling tactic and




3
    See ECF No. 1.
4
    See ECF No. 12.
5
    See ECF No. 15.
6
    See ECF No. 16.

                                                   2
demonstrates bias in favor of the “parties being sued due to their ‘screening process[.]’” 7

Plaintiff also argues that disqualification is proper for failure to move “with haste which an

injunction requires.” 8 Plaintiff goes on to assert that he “has reason to believe these judges want

to dismiss the case because they feel he’s beneath the defendants as parties in their capacities.” 9

                                              DISCUSSION

           Section 455 provides that “[a]ny justice, judge or magistrate of the United States shall

disqualify himself in any proceeding in which his impartiality might reasonably be questioned.”

28 U.S.C. § 455(a). “The standard is purely objective. The inquiry is limited to outward

manifestations and reasonable inferences drawn therefrom. In applying the test, the initial inquiry

is whether a reasonable factual basis exists for calling the judge's impartiality into question.”

United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993) (citations omitted) (emphasis in

original). Under this statute, “[t]here must be a reasonable factual basis to question the judge’s

impartiality.” In re McCarthey, 368 F.3d 1266, 1269 (10th Cir. 2004) (citing Cooley, 1 F.3d at

993). Similarly, the fact that a judge has made rulings adverse to a party, standing alone, is not a

basis for disqualification. See Liteky v. United States, 510 U.S. 540, 555 (1994).

           Here, Plaintiff has alleged no set of facts, acts, or speech asserting that the undersigned is

biased, prejudiced, or that there is an appearance of impropriety. The conclusory allegations of

bias and disagreement with previous rulings are not sufficient grounds to disqualify. See In re




7
    Id. at 2.
8
    Id. at 3.
9
    Id. at 4.

                                                     3
Trierweiler, 570 Fed. App’x. 766, 775 (10th Cir. 2014) (“Section 455(a) ‘is not intended to give

litigants a veto power over sitting judges, or a vehicle for obtaining a judge of their choice.’”)

(quoting Cooley, 1 F.3d at 993).



                                   CONCLUSION AND ORDER

         For the foregoing reasons, Plaintiff’s motion for disqualification 10 at to Chief Magistrate

Judge Paul M. Warner is DENIED.

         IT IS SO ORDERED.

         DATED this 3rd day of March, 2020.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge




10
     See ECF No. 16.

                                                   4
